Citation Nr: 1140605	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for pes planus.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic peroneal tendonitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to an initial compensable evaluation for status-post left ring finger fracture. 

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

6.  Entitlement to an initial compensable evaluation for residuals of a left thumb injury.

7.  Entitlement to an initial evaluation in excess of 10 percent for residuals status-post polypectomy, colon polyps, with tubulovilous adenoma hiatal hernia with antral gastritis/gastroesophageal reflux disease post previous treatment for helicobacter pylori and chronic duodenitis.

8.  Entitlement to service connection for residuals of a right hand injury, middle and ring fingers with degenerative joint disease.

9.  Entitlement to service connection for scarring of the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1984 to August 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and September 2010 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the claims of entitlement to service connection for residuals of a right hand injury, middle and ring fingers with degenerative joint disease and scarring of the left forearm and the claims of entitlement to increased evaluations for pes planus, chronic peroneal tendonitis, tinnitus, status-post left ring finger fracture, bilateral hearing loss, residuals of a left thumb injury, and residuals status-post polypectomy, colon polyps, with tubulovilous adenoma hiatal hernia with antral gastritis/gastroesophageal reflux disease post previous treatment for helicobacter pylori and chronic duodenitis (gastrointestinal disorder).


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the issues on appeal have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

By an October 2005 rating decision, the RO denied service connection for scarring of the left forearm, residuals of a right hand injury, a bilateral elbow disorder, a bilateral knee disorder, a bilateral wrist disorder, a left ankle disorder, and a fungus disorder.  The RO also granted service connection and assigned evaluations for pes planus, chronic peroneal tendonitis, tinnitus, status-post left ring finger fracture, bilateral hearing loss, residuals of a left thumb injury, and a gastrointestinal disorder.  In October 2006, the Veteran filed a notice of disagreement.  In September 2007, the RO issued a statement of the case (SOC).  In November 2007, the Veteran perfected his appeal.  38 C.F.R. § 20.202.  In a September 2010 rating decision and supplemental SOC, the RO assigned service connection for bilateral elbow, knee, and wrist disorders, a left ankle disorder, and a fungus disorder.  Those issues were thus no longer on appeal.

In a March 2011 submission to the Board, the Veteran expressed his desire to withdraw his entire appeal.  This is sufficient to withdraw the issues on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review any of the above-noted issues on appeal.


ORDER

The claims of entitlement to service connection for residuals of a right hand injury, middle and ring fingers with degenerative joint disease and scarring of the left forearm and the claims of entitlement to increased evaluations for pes planus, chronic peroneal tendonitis, tinnitus, status-post left ring finger fracture, bilateral hearing loss, residuals of a left thumb injury, and a gastrointestinal disorder are dismissed.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


